DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 08/01/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The Examiner notes the non-patent literature document cited in [0064] as well as the US patents listed in [0066].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with claims 2-12, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the anti-cracking agent" in Applicant’s amendment made thereto.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner acknowledges the claim previously recites “an anti-caking agent;” for examination purposes, “the anti-cracking agent” will be considered as replaced with -the anti-caking agent-.  Appropriate correction is required.
Claim 4, along with claim 5, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 has been amended to require “wherein the anti-cracking agent comprises gluconolactone.”  See note above regarding “anti-cracking.”  Dependent claim 4 recites “wherein said anti-caking agent is a solid acid precursor” while further dependent claim 5 recites “wherein the solid acid precursor comprises gluconolactone.”  It is unclear if Applicant is attempting to further define the gluconolactone of claim 1 as a solid acid precursor since it would appear gluconolactone itself would be a solid acid precursor, and, as such, claim 4 may not indeed further limit Applicant’s amendments to claim 1.  See rejection below.  Clarification is required.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the outer surface" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘an outer surface’ was note previously claimed in claim 1, upon which claim 11 depends.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein said anti-caking agent is a solid acid precursor” while claim 5, further dependent therefrom, recites “wherein the solid acid precursor comprises gluconolactone.”  Independent claim 1, however, upon which claims 4 and 5 depend, has been amended to recite “wherein the anti-cracking agent comprises gluconolactone.”  See note above regarding “anti-cracking.”  As such, Applicant’s dependent claims that define the anti-caking agent as comprising gluconolactone fail to further limit that which is now claimed and required in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. (US 2008/0139416 – cited by Applicant) in view of Ponasik et al. (WO 2021/055311).
	With respect to independent claim 1, Rimassa et al. discloses a composition comprising at least one polymer-based solid acid precursor (abstract, wherein the water degradable particles are defined as polymer based solid acid precursors; [0026]-[0037], wherein examples of such polymeric acid precursors are provided) coated with an anti-caking agent ([0055]).  Rimassa et al. discloses wherein the anti-caking agent is included to prevent the solid polymeric acid precursor particles from sticking together, and, further, suggests magnesium stearate as used for such purposes.  The reference, however, fails to disclose wherein the anti-caking agent comprises gluconolactone as claimed.  Ponasik et al. teaches anti-caking agents that are agriculturally acceptable as including various compounds, including magnesium stearate, wherein another suitable compound used for such a purpose is gluconolactone ([0192]).  As such, it would have been obvious to one having ordinary skill in the art to try gluconolactone as an anti-caking agent in the composition of Rimassa et al. since, as taught by Ponasik et al., such is a known agriculturally acceptable alternative anti-caking agent to the magnesium stearate disclosed by Rimassa et al. and therefore, would yield the predictable result of imparting anti-caking properties to the solid acid precursors disclosed therein.  
	With respect to dependent claims 4 and 5, Ponasik et al. teaches a gluconolactone anti-caking agent ([0192]), as set forth in the rejection of claim 1 above (see motivation as set forth therein).  It is the position of the Office that gluconolactone is a solid acid precursor, since Applicant defines it as such in at least [0079] of the specification as filed.   
	With respect to dependent claim 6, Rimassa et al. discloses wherein said at least one polymer-based solid acid precursor has a particle size within the range as claimed ([0057]-[0059], wherein an example size of 20/40 mesh is suggested as well as a particle size of from about 0.2 mm to about 2.5 mm).
With respect to dependent claim 7, Rimassa et al. discloses wherein said at least one polymer-based solid acid precursor is shaped as claimed ([0056]).  
With respect to dependent claims 8 and 9, Rimassa et al. discloses wherein said at least one polymer-based solid acid precursor is an aliphatic ester, and, further, wherein said aliphatic ester is selected from the group as claimed ([0026]-[0037]).
With respect to dependent claim 12, Rimassa et al. discloses wherein the at least one polymer-based solid acid precursor is poly(lactic acid) ([0026]-[0037]), and, as provided above in the rejection of claim 1, Ponasik et al. suggests wherein the anti-caking agent is gluconolactone ([0192], see motivation for the use of such within the rejection of claim 1).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. in view of Ponasik et al. as applied to claim 1 above, and further in view of Ingraham et al. (US 3,336,979).
With respect to dependent claims 2 and 3, Rimassa et al. discloses the addition of an anti-caking agent to the solid polymeric acid precursors as set forth above in the rejection of claim 1; the reference, however, fails to disclose a particle size thereof, and, therefore fails to suggests a particle size within the range as claimed.  Ingraham teaches suspensions of dry powders that are used in subterranean well treatment operations (col. 1, l. 10-13) wherein an anti-caking material is added to a coating material placed thereon (col. 4, l. 62-75) for the purpose of preventing caking of the dry particles prior to use; the anti-caking material is further suggested to be a finely pulverized material that is finer than that which will pass through a 325 mesh sieve, i.e., finer than 44 microns (col. 4, l. 35-49).  As such, when including an anti-caking material in the coating and/or admixed with the solid polymeric acid precursor particles of Rimassa et al., it would have been obvious to one having ordinary skill in the art to try sizes thereof within the range as instantly claimed as such sized anti-caking agents are known for use with dry granular solids used in well treatment in order to impart their anti-caking properties thereto, as suggested by Ingraham et al., and, as such, one having ordinary skill in the art would recognize the optimal sized anti-caking agent to employ since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particle size range of the anti-caking agent as critical and it is unclear if any unexpected results are achieved therewith.  As such, based on the teachings of Rimassa et al. in view of Ingraham et al., such a size of the anti-caking agent would be considered obvious.
Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. in view of Ponasik et al. as applied to claim 1 above, and further in view of Deruelle et al. (US 2007/0172658).
With respect to dependent claims 2 and 3, Rimassa et al. discloses the addition of an anti-caking agent to the solid polymeric acid precursors as set forth above in the rejection of claim 1; the reference, however, fails to disclose a particle size thereof, and, therefore fails to suggests a particle size within the range as claimed.  Deruelle et al. suggests the addition of an anticaking agent to dispersible solids for the purpose of enhancing the storage stability and flowability thereof wherein a preferable mixing of such with the solid for such purposes is as a deposition of the anticaking agent over the solid particles ([0091]).  A particle size of such anticaking agents is within a range of 0.001 to 0.5 mm (1 micron to 500 microns).  Since Rimassa et al. discloses the use of the anticaking agent to prevent the solid polymeric acid precursors from sticking during storage and Deruelle et al. suggests a size of anticaking agent used for storage stability as encompassing the range instantly claimed, it would have been obvious to one having ordinary skill in the art to try a size of anticaking agent within the range as claimed in order to enhance the storage stability of the solid polymeric acid precursors coated therewith.  Furthermore, it has been held, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particle size range of the anti-caking agent as critical and it is unclear if any unexpected results are achieved therewith.  As such, based on the teachings of Rimassa et al. in view of Deruelle et al., such a size of the anti-caking agent would be considered obvious.
With respect to dependent claim 11, Rimassa et al. discloses wherein the anti-caking agent is combined with the solid polymeric acid precursor particles, thereby forming a coating thereon, so as to prevent the sticking thereof during storage ([0055]).  The reference, however, fails to explicitly disclose the amount of coating on the outer surface of the at least one polymer based solid acid precursor as claimed.  Deruelle et al. suggests the addition of an anticaking agent to a dispersible solid for the purposes of enhancing the storage stability and flowability thereof, wherein such is sprayed over the particles and provides for a preferable deposition of the anticaking agent over the particles ([0091]).  As such, when combining the anticaking agent with the particles of Rimassa et al., it would have been obvious to one having ordinary skill in the art to spray such, as suggested by Deruelle et al., over the solid acid precursor particles of Rimassa et al. in order to enhance the storage stability and flowability thereof and provide for a preferable deposition of the anticaking agent over the particles.  Although silent to such as coating at least 10% of the outer surface of the at least one polymer based solid acid precursor, one having ordinary skill in the art would recognize the optimal amount of such to spray and deposit over the solid acid precursor particles in order to enhance the storage stability and flowability thereof since it has been held, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed outer surface coating percent as critical and it is unclear if any unexpected results are achieved therewith.  Since Rimassa et al. in view of Deruelle et al. suggests the ability of the coating to enhance storage by preventing sticking of the particles, as does the ability of the instantly claimed coating, such does not appear to be an unexpected result of providing for an outer surface coating of at least 10%, and therefore, to provide for such an amount of coating would be considered obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rimassa et al. in view of Ponasik et al. or, in the alternative, as being unpatentable over Rimassa et al. in view of Ponasik et al. as applied to claim 1 above, and further in view of Deruelle et al. 
With respect to dependent claim 10, Rimassa et al. discloses wherein typically the anti-caking agent is used in an amount of from about 0.2% or less by weight of the water-degradable, i.e., solid polymeric acid precursor, particles ([0055]).  It is the position of the Office one having ordinary skill would recognize the optimal amount of anti-caking agent to employ as based on the length of storage and environmental conditions encountered during such since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using such.  Since the anticaking agent presence in the instant composition enhances the storage ability thereof, as does that in the composition of Rimassa et al., it does not appear that such would be considered an unexpected result of using the presently claimed weight percent ranges, and, as such, the determination of percents of each component as claimed would be achievable through routine experimentation in the art.  Alternatively, Deruelle et al. suggests the addition of an anticaking agent to a dispersible solid composition in an amount of 0-30% by weight ([0061]) for the purpose of enhancing storage stability and flowability of the dispersible solid ([0091]).  As such, one of ordinary skill in the art would recognize the optimal amount of anticaking agent to include in the composition of Rimassa et al. in order to enhance the storage stability and flowability thereof under the environmental conditions to which it is subjected.  One having ordinary skill would recognize an optimal amount thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0130497 discloses acid generating compounds used as breakers, wherein such breakers are further suggested to be encapsulated with anti-caking agents.
WO 2020/107101 discloses scale inhibitors used in well treatment that are mixed with salts and the resulting solid is coated with a solid anti-caking agent for the purpose of preventing clumping during preparation.  
US 7,135,739 discloses free-flowing potassium formate coated with an anti-caking agent.
US 9,120,963 discloses solid acid precursors coated with a plasticizer.
US 4,920,158 discloses gluconolactone used as a plasticizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
08/25/22